

113 HRES 373 RH:  Providing for consideration of the joint resolution (H.J. Res. 89) making appropriations for the salaries and related expenses of certain Federal employees during a lapse in funding authority for fiscal year 2014, and for other purposes, providing for consideration of the bill (H.R. 3273) to establish a bicameral working group on deficit reduction and economic growth, and providing for consideration of the joint resolution (H.J. Res. 90) making continuing appropriations for the Federal Aviation Administration for fiscal year 2014, and for other purposes.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 66113th CONGRESS1st SessionH. RES. 373[Report No. 113–243]IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTION Providing for consideration of the joint resolution (H.J. Res. 89) making appropriations for the salaries and related expenses of certain Federal employees during a lapse in funding authority for fiscal year 2014, and for other purposes, providing for consideration of the bill (H.R. 3273) to establish a bicameral working group on deficit reduction and economic growth, and providing for consideration of the joint resolution (H.J. Res. 90) making continuing appropriations for the Federal Aviation Administration for fiscal year 2014, and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 89) making appropriations for the salaries and related expenses of certain Federal employees during a lapse in funding authority for fiscal year 2014, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3273) to establish a bicameral working group on deficit reduction and economic growth. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules; and (2) one motion to recommit.3.(a)In the engrossment of H.J. Res. 89, the Clerk shall—(1)add the text of H.R. 3273, as passed by the House, as new matter at the end of H.J. Res. 89;(2)conform the title of H.J. Res. 89 to reflect the addition of the text of H.R. 3273, as passed by the House, to the engrossment;(3)assign appropriate designations to provisions within the engrossment; and(4)conform cross-references and provisions for short titles within the engrossment.(b)Upon the addition of the text of H.R. 3273, as passed by the House, to the engrossment of H.J. Res. 89, H.R. 3273 shall be laid on the table.4.Upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 90) making continuing appropriations for the Federal Aviation Administration for fiscal year 2014, and for other purposes. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.October 8, 2013Referred to the House Calendar and ordered to be printed